Citation Nr: 1035856	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  03-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board denied the Veteran's claim in December 2007, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, the Veteran's attorney 
and the VA's General Counsel filed a joint motion to partially 
vacate the Board's decision and remand the case with the Court, 
and the Court granted the motion.  The Board remanded the 
Veteran's claim for additional development in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran's case was previously remanded by the Board in 
January 2009 for the purpose of obtaining a VA orthopedic 
examination and medical opinion.  Unfortunately, a review of the 
claims file reveals that a remand is again necessary.

The Veteran was afforded a VA orthopedic examination in March 
2009.  A review of the March 2009 VA examination shows that the 
examiner indicated that the Veteran's right knee disability was 
less likely than not caused by or related to military service, 
including the Veteran's in-service injury, or service-connected 
conditions.  The examiner also stated that there was no objective 
evidence to support a permanent worsening beyond the natural 
progression of the right knee disability.  The examiner failed to 
specifically indicate whether the Veteran's right knee disability 
was aggravated or permanently worsened by his service-connected 
residuals of injuries to the right ankle or right buttock.  

A remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
If the Board proceeds with final disposition of an appeal, and 
the remand orders have not been fulfilled, the Board itself errs 
in failing to ensure compliance.  Therefore, because the 
development sought by the Board in this case has not been fully 
completed, another remand is required.  38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the March 2009 
orthopedic examiner.  The examiner is 
requested to review the claims file and 
indicate whether it is as likely as not (50 
percent probability or greater) that the 
Veteran's right knee disability is 
aggravated or permanently worsened by his 
service-connected residuals of injuries to 
the right ankle or right buttock.   

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the claimant, 
issue a supplemental statement of the case.  
The supplemental statement of the case 
should specifically include consideration 
of the entitlement to service connection 
for a right knee disability on a direct and 
secondary basis.  Allow the appropriate 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


